Grace McEwen and Howard McEwen executed two notes for $2,000 each, both being given at Baltimore, Md., one being dated Nov. 22, 1916, and the other Nov. 12, 1917, 'each payable at Baltimore, in two years from date, to David Stewart, ’ Trustee. Each contained a stipulation authorizing any attorney to confess judgment for the amount appearing to be due upon the note together with interest and $150 attorney fees in addition to the amount due and owing upon the note.
In a naction upon the notes in the Hamilton Common Pleas the evidence disclosed that one Frank Welch of Baltimore was a negotiator of loans', and David Stewart of the same city was the lender from whom the money for the loans was obtained. That the McEwens obtained only $1440 on each loan of $2,000, the deduction representing $60 for interest, $250 retained by Stewart, and $250 paid to Welch for his1 services.
The law of Maryland was proven to be that all in excess of six per cent collected by a lender is usury and unlawful. The Common Pleas found that the $250 retained on each note by Stewart was usury. It was shown by the evidence that the laws of Maryland recognize as lawful, provisions in notes for payment of counsel fees.
Stewart claimed also that there should be assessed against the McEwen’s $300 as counsel fees to be paid to his attorney and thus arises the question whether such fees may be allowed in a suit in Ohio, where such a local contract may not be enforced upon notes dated and made payable in Maryland, where tht law recognizes such provisions as legal.
The Court of Appeals held with the Common Pleas, that there was usury to the extent of $250 in each note, and that such contracts, though legal in Maryland, are against public policy and void in Ohio. Rlating entirely to the remendy they must be administered according to the law of the place where the remedy is sougnt. .